                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

 BRENDA J. COOPER, ET AL.                                                        PLAINTIFFS
 versus                                                   Civil Action No. 4:16cv52-DMB-JMV
 MERITOR, INC., ET AL.                                                         DEFENDANTS

 JOE E. SLEDGE, ET AL.                                                           PLAINTIFFS
 versus                                                   Civil Action No. 4:16cv53-DMB-JMV
 MERITOR, INC., ET AL.                                                         DEFENDANTS

 KATHERINE LONGSTREET COOKE, ET AL.                                              PLAINTIFFS
 versus                                                   Civil Action No. 4:16cv54-DMB-JMV
 MERITOR, INC., ET AL.                                                         DEFENDANTS

 SRA INVESTMENTS, LLC, ET AL.                                                    PLAINTIFFS
 versus                                                   Civil Action No. 4:16cv55-DMB-JMV
 MERITOR, INC., ET AL.                                                         DEFENDANTS

 HATTIE M. ARTHUR                                                                 PLAINTIFFS
    versus                                                 Civil Action No. 4:18cv23-DMB-JMV
 MERITOR, INC., ET AL.                                                          DEFENDANTS

 MILDRED GREEN, ET AL.                                                            PLAINTIFFS
    versus                                                 Civil Action No. 4:18cv24-DMB-JMV
 MERITOR, INC. ET AL.                                                           DEFENDANTS

 AUDREY HOUSE TURNER, ET AL.                                                      PLAINTIFFS
    versus                                                 Civil Action No. 4:18cv25-DMB-JMV
 MERITOR, INC., ET AL.                                                          DEFENDANTS


          ORDER GRANTING MOTIONS FOR LEAVE TO FILE UNDER SEAL


       Before the Court in the above referenced cases are Textron, Inc.’s motions for leave to file

its motions to enforce settlement under seal. For good cause articulated in the motions for leave to

file under seal and supporting memoranda, the motions for leave to file under seal are GRANTED.

       SO ORDERED this 3rd day of July, 2019.

                                             /s/ Jane M. Virden
                                             U. S. MAGISTRATE JUDGE
